


PURCHASE OPTION AGREEMENT


This Purchase Option Agreement (this “Agreement”) dated March 31, 2014 is
between Miller Energy Resources, Inc. (“Miller Energy”) and Baker Process, Inc.
(“BPI”) (collectively, the Parties”).


NOW, THEREFORE, for good and valuable consideration, the Parties hereby agree as
follows:


ARTICLE I


Definitions


The definitions of the terms contained in the Rig Equipment Purchase Agreement
are incorporated herein. All terms defined in the Rig Equipment Purchase
Agreement will have the same meanings when employed in this Agreement. The
following additional terms as used in this Agreement shall have the meanings
indicated below unless the context otherwise requires:


1.1     “Business Day” shall mean a day other than a Saturday, a Sunday, or any
federal holiday.


1.2    “Option Closing” is defined in Section 3.2.


1.3    “Option Closing Date” shall mean any Business Day that is prior to the
Option Termination
Date.


1.4    “Option Exercise Price” means the sum of One Million Seven Hundred Fifty
Thousand and
00/100 Dollars ($1,750,000.00).


1.5    “Option Termination Date” is defined in Section 3.3.


1.6    “Purchase Option” is defined in Section 2.2.


1.7    “Rig Equipment Purchase Agreement” means the agreement in the form of
Exhibit A.


ARTICLE II


Grant of Option


2.1Payment for Option. Contemporaneous with the execution and delivery of this
Agreement, Miller Energy shall deliver or cause to be delivered to BPI the sum
of One Million Five Hundred Thousand and 00/100 Dollars ($1,500,000.00) by wire
transfer to the following account:


Amegy Bank, N.A.
4400 Post Oak Parkway
Houston, TX 77027
Swift code > SWBKUS44
ABA#> 113011258
Account Name: Snow Spence Green LLP IOLTA Client Trust Account
Account Number: 3337960


2.2Grant of Purchase Option. In exchange for the payment provided for in Section
2.1, and subject to the strict adherence to the terms and conditions contained
in this Agreement, BPI hereby grants to Miller Energy the option to acquire the
Rig Equipment pursuant to the terms of the Rig Equipment Purchase Agreement,
provided the Option Termination Date has not occurred prior thereto (such
option, the “Purchase Option”). For purposes of clarity, Miller Energy has no
obligation to exercise the Purchase Option and may elect to exercise it, or not
to exercise it, in Miller Energy’s sole discretion.






--------------------------------------------------------------------------------




ARTICLE III


Exercise and Closing


3.1Notice of Intent to Exercise. In order to exercise the Purchase Option,
Miller Energy must prior to the Option Termination Date deliver the following to
BPI (i) written notice of its intent to exercise the Purchase Option; (ii) the
Rig Equipment Purchase Agreement duly executed by Miller Energy; and (iii) the
Bill of Sale duly executed by Miller Energy . The notice must specify an Option
Closing Date that is prior to the Option Termination Date. Delivery of each of
the above instruments is a pre-condition to exercise of the Purchase Option.


3.2Option Closing. A closing with respect to the exercise of the Purchase Option
and purchase of the Rig Equipment shall take place at Snow Spence Green LLP’s
office located at 2929 Allen Parkway, Suite 2800, Houston, Texas 77019 (the
“Option Closing”) on the date specified in the notice described in Section 3.1.
At the Option Closing, Miller Energy must deliver to BPI the Option Exercise
Price by wire transfer in immediately available funds to the account described
in Section 2.1. Provided, (i) the payment for the purchase of the Purchase
Option (provided for in Section 2.1), and (ii) the payment of the Option
Exercise Price are timely made, the Purchase Price (as defined in the Rig
Equipment Purchase Agreement) will on the Option Closing Date be treated as
satisfied, and BPI will execute and deliver to Miller Energy the Rig Equipment
Purchase Agreement and the Bill of Sale.


3.3Termination. The Purchase Option and all rights of Miller Energy associated
therewith shall automatically terminate at 5:00 p.m. (Central Standard Time) on
May 5, 2014 (the “Option Termination Date”).


ARTICLE IV


Miscellaneous


4.1Time is of the Essence. Time is of the essence in the performance of all
conditions and obligations under this Agreement.


4.2Ownership. No interest in the Rig Equipment is conveyed to Miller Energy by
execution of this Agreement and delivery of the Option Purchase Payment provided
for in Section 2.1. BPI retains ownership of the Rig Equipment unless and until
Miller Energy exercises the Purchase Option in strict accordance with this
Agreement and an Option Closing occurs prior to the Option Termination Date. The
payment to purchase the option pursuant to Section 2.1 is absolutely
unconditional and non-refundable regardless of whether Miller Energy exercises
the Purchase Option.


4.3Prohibition on Assignment. Miller Energy may not assign its rights hereunder
as to all or any part of the Purchase Option to any person or persons without
the prior written consent of BPI.


4.4Notices. Any notice, demand or document which either party is required or may
desire to give to the other will be in writing and, except as otherwise provided
in this Agreement, given by messenger, nationally recognized courier, overnight
delivery, facsimile or other electronic transmission, or United States certified
mail, postage prepaid, return receipt requested, addressed to the recipient at
the location shown below, or at any other address as either party may furnish to
the other by notice given in accordance with this provision.






--------------------------------------------------------------------------------




If to BPI:


Baker Process, Inc.
2929 Allen Parkway, Suite 2100
Houston, TX 77019
Attn: Christopher J. Ryan
Tel:    713-439-8771
Fax:    713-439-8778
Email:    Christopher.ryan@bakerhughes.com


With a copy to (which shall not constitute notice):


Snow Spence Green LLP
2929 Allen Parkway, Suite 2800
Houston, TX 77019
Attn: Phil F. Snow
Tel:    713-335-4802
Fax:    713-335-4902
Email:    philsnow@snowspencelaw.com


If to Miller Energy:


Miller Energy Resources, Inc.
601 W. 5th Avenue, Suite 301
Anchorage, Alaska 99501
Attn: David M. Hall, Chief Executive Officer
Tel: 907-433-3804
Fax: 865-691-8209
Email: dhall@millerenergyresources.com    


With a copy to (which shall not constitute notice):


Miller Energy Resources, Inc.
9721 Cogdill Rd., Suite 302
Knoxville, TN 37932
Attn: Kurt C. Yost, General Counsel
Tel: 865-392-4237
Fax: 865-691-8209
Email: kyost@millerenergyresources.com    


Any notice delivered or made by messenger, facsimile, electronic mail or United
States mail will be deemed to be given on the date of actual delivery as shown
by messenger receipt, the sender's facsimile machine confirmation or other
verifiable electronic receipt, or the certification receipt.


4.5Governing Law. THIS AGREEMENT IS TO BE PERFORMED IN THE STATE OF TEXAS. THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THEM ARE TO BE GOVERNED BY,
INTERPRETED AND CONSTRUED UNDER AND ENFORCED PURSUANT TO THE LAWS OF THE STATE
OF TEXAS, REGARDLESS OF THAT JURISDICTION'S CONFLICTS OF LAWS PROVISIONS.


4.6Venue. EACH PARTY STIPULATES THAT THE STATE AND FEDERAL COURTS LOCATED IN
HARRIS COUNTY, TEXAS SHALL HAVE IN PERSONAM JURISDICTION AND VENUE OVER EACH OF
THEM IN CONNECTION WITH ANY PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THEM.




--------------------------------------------------------------------------------




ANY FINAL JUDGMENT RENDERED AGAINST A PARTY IN ANY PROCEEDING WILL BE CONCLUSIVE
WITH RESPECT TO THE SUBJECT MATTER OF THAT FINAL JUDGMENT AND MAY BE ENFORCED IN
ANY JURISDICTION IN ANY MANNER PROVIDED BY LAW.


4.7Jurisdiction. THE PARTIES AGREE THAT ANY PROCEEDING ARISING FROM OR RELATED
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THEM WILL BE BROUGHT
EXCLUSIVELY IN THE STATE AND FEDERAL COURTS LOCATED IN HARRIS COUNTY, TEXAS.
THIS CHOICE OF VENUE IS INTENDED BY THE PARTIES TO BE (A) MANDATORY AND NOT
PERMISSIVE IN NATURE AND (B) PRECLUDE ANY PARTY FROM COMMENCING OR MAINTAINING
ANY PROCEEDING AGAINST ANOTHER PARTY IN ANY JURISDICTION OTHER THAN THE STATE
AND FEDERAL COURTS LOCATED IN HARRIS COUNTY, TEXAS. IF THAT PROCEEDING ARISES
FROM OR IS RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THEM.
EACH PARTY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO ASSERT THE DOCTRINE OF
FORUM NON CONVENIENS OR SIMILAR DOCTRINE OR TO OBJECT TO VENUE WITH RESPECT TO
ANY PROCEEDING COMMENCED OR MAINTAINED IN ACCORDANCE WITH THIS SECTION 4.7.


4.8Waiver of Jury Trial. THE PARTIES KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND
IRREVOCABLY WAIVE, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY
HAVE TO (I) A TRIAL BY JURY IN CONNECTION WITH ANY LITIGATION ARISING FROM OR
RELATED TO THE PURCHASE OPTION OR THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
BY THEM, WHETHER BEFORE OR AFTER THE OPTION CLOSING DATE OR OPTION EXERCISE
DATE.


4.9Counterparts. This Agreement may be executed in one or more counterparts and
by separate Parties on separate counterparts, all of which shall be considered
one and the same agreement, and shall become effective when one or more
counterparts have been signed by each of the Parties and delivered to the other
Party. Such delivery may be made by the physical delivery of executed original
counterparts, by electronic transmission and exchange of executed signature
pages hereto, or by any other means allowed by Law.


4.10No Third Party Beneficiaries. Nothing in this Agreement is intended to
confer upon any Person, other than the Parties hereto and their respective
successors and permitted assigns any rights, benefits, remedies or obligations
hereunder or thereunder.


4.11Experience. Miller Energy represents that by reason of Miller Energy’s
knowledge and experience in the evaluation and acquisition of oil and gas
related equipment, Miller Energy has evaluated the merits and risks of entering
into this Agreement and potentially purchasing the Rig Equipment from Seller and
has formed an opinion based solely upon Miller Energy’s knowledge and
experience. Miller Energy is a party capable of making such investigation,
inspection, review and evaluation of the Rig Equipment as a prudent party would
deem appropriate under the circumstances including with respect to all matters
relating to the Rig Equipment, its value, operation and suitability.


4.12Inspection and Inventory. Miller Energy acknowledges and agrees that any
sale would be with the disclaimers of warranties and representations of the
scope and type set forth in Section 4.4 of the Rig Equipment Purchase Agreement.
BPI has permitted representatives of Miller Energy to have full access to the
Rig Equipment for purposes of performing inspections, tests, and inventory of
the equipment. Miller Energy has completed its inspection of the Rig Equipment
as of the date hereof, including the Rig Equipment's documentation, and is
satisfied with the results thereof. Miller Energy acknowledges that the Rig
Equipment is used and should be carefully inspected, tested, repaired (as
necessary) and certified prior to use.


[Signature Page Follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the authorized representatives of the Parties executing this
Agreement on the dates stated below.


 
BAKER PROCESS, INC.
 
 
 
By: /s/ Christopher J. Ryan
 
Christopher J. Ryan, Authorized Agent
 
 
 
MILLER ENERGY RESOURCES, INC.
 
 
 
By: /s/ John M. Brawley
 
John M. Brawley, Chief Financial Officer
 
 
 
By: /s/ David M. Hall
 
David M. Hall, Chief Operating Officer





--------------------------------------------------------------------------------




RIG EQUIPMENT PURCHASE AGREEMENT


By and Between


Miller Energy Resources, Inc.
As Buyer


And


Baker Process, Inc.
As Seller
















Dated: ____________, 2014




--------------------------------------------------------------------------------




RIG EQUIPMENT PURCHASE AGREEMENT
This Rig Equipment Purchase Agreement (this “Agreement”) is entered into on
________________, 2014, by and between Miller Energy Resources, Inc., a
Tennessee corporation (“Buyer”), and Baker Process, Inc., a Delaware corporation
(“Seller”). Buyer and Seller may be referred to herein individually as a “Party”
and collectively as the “Parties”.
R E C I T A L S:
WHEREAS, Seller is the owner of the Rig Equipment (defined below); and
WHEREAS, Buyer desires to purchase, and Seller desires to sell the Rig
Equipment, on the terms and conditions specified herein.
NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
contained herein, the Parties each agree as follows:
Article 1
Definitions
The following terms, as used in this Agreement, shall have the meanings
indicated below, unless the context otherwise requires:
1.1“Affiliate” with respect to any specified Person, means a Person that,
directly or indirectly, through one or more intermediaries, controls or is
controlled by, or is under common control with, such specified Person. As used
herein, the term “control” means possessing, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of voting equity interests, by contract or
otherwise.


1.2“Agreement” is defined in the preamble to this Agreement.


1.3“Bill of Sale” is defined in Section 3.1.


1.4“Business Day” means a day of the year on which banks are not required or
authorized to be closed in the City of Houston, Texas.


1.5“Buyer” is defined in the preamble to this Agreement.


1.6“Buyer Representatives” is defined in Section 6.1.


1.7“Damages” means all damages, losses, Liabilities, payments, amounts paid in
settlement, obligations, fines, penalties, costs, expenses (including reasonable
fees and expenses of legal counsel) of any kind or nature whatsoever.


1.8“Encumbrance” means any Order, security interest, lien, right of payment,
contract, easement, covenant, community property interest, equitable interest,
right of first refusal, or restriction of any kind, including any restriction on
use, voting, transfer, receipt of income, or exercise of any other attribute of
ownership, but shall not include the following: (a) liens for taxes or
assessments not yet due and payable or which are the subject of a Seller Tax
Contest, (b) mechanic’s, materialmen’s, carriers’, workers’, repairers and other
similar liens arising or incurred in the ordinary and usual course of business
relating to obligations as to which there is no material default or which are
the subject of a Seller Contractor Contest, and (c) such other encumbrances and
encroachments which are immaterial in nature and amount.






--------------------------------------------------------------------------------




1.9“Execution Date Location” is defined in Section 3.3.


1.10“Governmental Authority” means any legislature, agency, bureau, branch,
department, division, commission, court, tribunal, magistrate, justice,
multi-national organization, quasi-governmental body, or other similar
recognized organization or body of any federal, state, county, municipal, local,
or foreign government or other similar recognized organization or body
exercising similar powers or authority.


1.11“Indemnification Claim” means any claim for indemnification by an
Indemnified Party against Buyer under this Agreement.


1.12“Indemnified Parties” means (a) with respect to any indemnity provided by
Seller under Section 6.1(a), Seller, Affiliates of Seller, including Baker
Hughes Oilfield Operations, Inc., and their respective officers, directors,
employees and agents; and (b) with respect to any indemnity provided by Seller
under Section 6.1(b), Buyer, Affiliates of Buyer, and their respective officers,
directors, employees and agents.


1.13“Indemnitor” means (a) with respect to any indemnity payable under Section
6.1(a), the Buyer; and (b) with respect to any indemnity payable under Section
6.1(b), the Seller.


1.14“Law” means any law (statutory, common, or otherwise), constitution, treaty,
convention, ordinance, equitable principle, code, rule, regulation, executive
order, or other similar authority enacted, adopted, promulgated, or applied by
any Governmental Authority, each as amended and now in effect.


1.15“Liability” means any liability, duty or obligation.


1.16“Order” means any order, ruling, decision, verdict, decree, writ, subpoena,
mandate, precept, command, directive, consent, approval, award, judgment,
injunction, or other similar determination or finding by, before, or under the
supervision of any Governmental Authority, arbitrator, or mediator.


1.17“Parties” and/or “Party” is defined in the preamble to this Agreement.


1.18“Person” means any individual, partnership, limited liability company,
corporation, association, joint stock company, trust, joint venture, labor
organization, unincorporated organization, or Governmental Authority.


1.19“Purchase Option Agreement” means an agreement dated March 31, 2014 by and
between BPI and Miller Energy.


1.20“Purchase Price” is defined in Section 2.2.


1.21“Rig Equipment” is defined in Section 2.1.


1.22“Seller” is defined in the preamble of this Agreement.


1.23“Seller Contractor Contest” means any claims against the Rig Equipment by
any mechanic, materialman, carrier, worker, repairer and other similar
contractor the validity of which are being contested in good faith or for which
reasonable reserves have been established.


1.24“Seller Tax Contest” means any taxes or assessments arising from or related
to the Rig Equipment or as to which a lien has attached to the Rig Equipment
which is being contested in good faith by Seller through appropriate proceedings
or for which reasonable reserves have been established.


1.25“Transaction Documents” means this Agreement and the Bill of Sale.




--------------------------------------------------------------------------------






Article 2
Purchase and Sale of Assets
2.1Purchase and Sale of Assets. On the terms and subject to the conditions set
forth in this Agreement, Seller will sell, convey, transfer, assign and deliver
to Buyer the equipment described generally in Exhibit A (the “Rig Equipment”).


2.2Purchase Price. The aggregate purchase price to be paid by Buyer for the Rig
Equipment shall be Three Million Two Hundred Fifty Thousand and 00/100 Dollars
($3,250,000.00) (the “Purchase Price”).
Article 3
Execution Date Actions
3.1Seller’s Delivery to Buyer. Seller shall, contemporaneously with the
execution and delivery of this Agreement, deliver to Buyer a Bill of Sale in the
form attached as Exhibit B hereto, duly executed by Seller (the “Bill of Sale”).


3.2Buyer’s Delivery to Seller. Buyer shall have satisfied the conditions to
exercise of the Purchase Option (as defined in the Purchase Option Agreement)
pursuant to the terms of the Purchase Options Agreement.


3.3The Rig Equipment shall pass to Buyer and Buyer shall take possession of the
Rig Equipment wherever it is located at that time (“Execution Date Location”).
Seller shall not be responsible for any costs associated with transportation of
the Rig Equipment from the Execution Date Location.


Article 4
Representations and Warranties of Seller
Seller represents and warrants to Buyer as follows:
4.1Status of Seller. Seller is a corporation duly organized, validly existing
and in good standing under the Laws of the State of Delaware. There is no
pending or, to the knowledge of Seller, threatened, action for the dissolution,
liquidation, insolvency, or rehabilitation of Seller.


4.2Power and Authority; Enforceability. Seller has the power and authority to
execute and deliver each Transaction Document, to which Seller is a party, and
to perform and consummate the transactions contemplated thereby. Seller has
taken all actions necessary to authorize the execution and delivery of each
Transaction Document to which it is a party, the performance of its obligations
thereunder, and the consummation of the transactions contemplated thereby. Each
Transaction Document has been duly authorized, executed, and delivered by, and
is enforceable against, Seller.


4.3Brokers’ Fees. Seller does not have any Liability to pay any compensation to
any broker, finder, or agent with respect to the transactions contemplated
hereby for which Buyer could become directly or indirectly Liable.




--------------------------------------------------------------------------------




4.4Rig Equipment. Seller has good and marketable title to the Rig Equipment,
free and clear of all Encumbrances. IN THIS AGREEMENT, ALL OF THE RIG EQUIPMENT
IS BEING CONVEYED IN ITS CURRENT CONDITION “AS IS”, “WHERE IS” AND “WITH ALL
FAULTS OR DEFECTS (KNOWN OR UNKNOWN, LATENT, DISCOVERABLE, OR UNDISCOVERABLE)”.
SELLER AND ITS AFFILIATES MAKE NO REPRESENTATION OR WARRANTY WHATSOEVER WHETHER
EXPRESSED/IMPLIED OR STATUTORY WITH RESPECT TO THE KIND, SIZE, QUALITY,
DESCRIPTION, MERCHANTABILITY, MAINTENANCE, REPAIR, CONDITION, CERTIFICATION, USE
OR FITNESS FOR ANY PARTICULAR PURPOSE OF THE RIG EQUIPMENT. BUYER AGREES, BY ITS
EXECUTION HEREOF, THAT THERE ARE NO REPRESENTATIONS AND WARRANTIES EXCEPT AS
SPECIFICALLY SET FORTH IN THIS AGREEMENT, AND BUYER DOES FURTHER AGREE THAT IT
IS NOT RELYING ON ANY REPRESENTATION OR WARRANTY OF SELLER OR ANY OF SELLER’S
AFFILIATES WITH RESPECT TO THE KIND, SIZE, QUALITY, DESCRIPTION,
MERCHANTABILITY, MAINTENANCE, REPAIR, CONDITION, CERTIFICATION, USE OR THE
FITNESS OF THE RIG EQUIPMENT FOR ANY PURPOSE INTENDED BY BUYER, AND THAT BUYER
HAS EXAMINED AND IS FAMILIAR WITH THE RIG EQUIPMENT AND IS ACQUIRING THE RIG
EQUIPMENT IN ITS CURRENT CONDITION AND STATE OF REPAIR “AS IS”, “WHERE IS”, AND
“WITH ALL FAULTS OR DEFECTS (KNOWN OR UNKNOWN, LATENT, DISCOVERABLE OR
UNDISCOVERABLE)”.


4.5Taxes. Except as set forth in Section 7.10 with respect to ad
valorem/property taxes attributable to 2014, Seller (i) has caused to be timely
filed with the appropriate federal, state, local and other Governmental
Authorities, all material returns and reports, including any related or
supporting information, with respect to income taxes or similar assessments or
any sales, excise, occupation, use, ad-valorem/property, production, severance,
transportation, employment, payroll, franchise or other tax imposed by any
federal, state or local authority, including any, interest, penalties or
additions attributable thereto, required to be filed with respect to the Rig
Equipment or the conduct of the business associated therewith for the period
ending prior to ___________________, 2014, and (ii) has paid or caused to be
paid, all taxes due or claimed to be due from or with respect to such returns
and reports, except for any taxes subject to a Seller Tax Contest.


Article 5
Representations and Warranties of Buyer
Buyer represents and warrants to Seller as follows:
5.1Status of Buyer. Buyer is a corporation duly created, formed or organized,
validly existing and in good standing under the Laws of the State of Tennessee.
There is no pending or, to the knowledge of Buyer, threatened, action for the
dissolution, liquidation, insolvency, or rehabilitation of Buyer.


5.2Power and Authority; Enforceability. Buyer has the power and authority to
execute and deliver each Transaction Document to which it is a party and to
perform and consummate the transactions contemplated thereby. Buyer has taken
all action necessary to authorize the execution and delivery of each Transaction
Document to which it is a party. Each Transaction Document to which Buyer is a
party has been duly authorized, executed and delivered by, and is enforceable
against Buyer, except as such enforceability may be subject to the effects of
bankruptcy, insolvency, reorganization, moratorium, or other Laws relating to or
affecting the rights of creditors, and general principles of equity.


5.3Experience. Buyer represents that by reason of Buyer’s knowledge and
experience in the evaluation and acquisition of oil and gas related equipment,
Buyer has evaluated the merits and risks of purchasing the Rig Equipment from
Seller and has formed an opinion based solely upon Buyer’s knowledge and
experience. Buyer is a party capable of making such investigation, inspection,
review and evaluation of the Rig Equipment as a prudent party would deem
appropriate under the circumstances including with respect to all matters
relating to the Rig Equipment, its value, operation and suitability.




--------------------------------------------------------------------------------






5.4Inspection and Inventory. Buyer acknowledges and agrees to the disclaimers of
warranties and representations set forth in Section 4.4. Seller has permitted
representatives of Buyer to have full access to the Rig Equipment for purposes
of performing inspections, tests, and inventory of the equipment. Buyer has
completed its inspection of the Rig Equipment as of the date hereof, including
the Rig Equipment's documentation, and is satisfied with the results thereof.
Buyer acknowledges that the Rig Equipment is used and should be carefully
inspected, tested, repaired (as necessary) and certified prior to use.


5.5Brokers’ Fees. Buyer has no Liability to pay any compensation to any broker,
finder, or agent with respect to the transactions contemplated hereby for which
Seller could become Liable.


Article 6
Indemnification
6.1Scope of Indemnity.


(a)    By Buyer. Buyer will defend, indemnify, and hold the Indemnified Parties
harmless from and pay any and all Damages incurred by a Indemnified Party,
directly or indirectly, resulting from, relating to, arising out of, or
attributable to any of the following: (i) any breach of any representation or
warranty Buyer has made in this Agreement; (ii) any breach by Buyer of any
covenant or obligation of Buyer in this Agreement; (iii) any cause of action,
claim, demand or suit which Buyer, its employees, contractors, auditors, legal
counsel or other representatives (collectively, “Buyer Representatives”) may
have against any Indemnified Party as a result of any property damage and/or
bodily injury sustained by a Buyer Representative while on any premises or rigs
of Seller prior to _________________, 2014, regardless of the cause of the loss
or claims, EVEN WHERE SUCH LOSS OR CLAIM ARISES IN WHOLE OR IN PART FROM THE
NEGLIGENCE, STRICT LIABILITY OR WILLFUL MISCONDUCT OF AN INDEMNIFIED PARTY; and
(iv) the operation and ownership of the Rig Equipment after _______________,
2014.


(b)    By Seller. Seller will defend, indemnify, and hold the Buyer harmless
from and pay any and all Damages incurred by Buyer, directly or indirectly,
resulting from, relating to, arising out of, or attributable to any of the
following: (i) any breach of any representation or warranty Seller has made in
this Agreement; (ii) any breach by Seller of any covenant or obligation of
Seller in this Agreement, including any such Damages arising from any Seller
Contractor Claim or Seller Tax Claim; and (iii) the operation and ownership of
the Rig Equipment prior to _____________, 2014.


6.2Indemnification Claim Procedures.


(a)If any action or proceeding is commenced in which any Indemnified Party is a
party which may give rise to a claim for indemnification under Section 6.1 then
such Indemnified Party shall promptly give written notice to the applicable
Indemnitor. Failure to promptly notify Indemnitor will not relieve Indemnitor of
any Liability that it may have to the Indemnified Party, except to the extent
the defense of such action or proceeding is materially and irrevocably
prejudiced by the Indemnified Party’s failure to give such notice.


(b)The applicable Indemnitor will have the right to defend against an
Indemnification Claim with counsel of its choice reasonably satisfactory to the
Indemnified Party if within fifteen (15) days following the receipt of notice of
the Indemnification Claim, Indemnitor notifies the Indemnified Party in writing
that the Indemnitor will assume the defense of such Indemnification Claim. So
long as Indemnitor is conducting the defense of the Indemnification Claim, (i)
the Indemnified Party may retain separate co-counsel at its sole cost and
expense and participate in the defense of the Indemnification Claim, and (ii)
the Indemnified Party will not consent to the entry of any Order with respect to
the Indemnification Claim without the prior written consent of the relevant
Indemnitor. No Indemnitor will enter into any settlement with respect to the




--------------------------------------------------------------------------------




Indemnification Claim without the prior written consent of the Indemnified Party
(not to be withheld unreasonably) unless such settlement (A) requires solely the
payment of money damages by the Indemnitor and (B) includes as an unconditional
term thereof the release by the claimant or the plaintiff of the Indemnified
Party and the Persons for whom the Indemnified Party is acting from all
liability in respect of the proceeding giving rise to the Indemnification Claim.


(c)Each Indemnitor hereby consents to the non-exclusive jurisdiction of any
Governmental Authority in which an action or proceeding is brought against any
Indemnified Party for purposes of any Indemnification Claim that an Indemnified
Party may have under this Agreement with respect to such action or proceeding or
the matters alleged therein, and agrees that process may be served on such Party
with respect to such claim anywhere in the world.


6.3Other Matters.


(a)Each Indemnified Party shall use commercially reasonable efforts to mitigate
any Damages that such Indemnified Party asserts under this Article 6. In the
event that an Indemnified Party shall fail to use such commercially reasonable
efforts to mitigate any Damages, then notwithstanding anything else to the
contrary contained herein, its respective Indemnitor shall not be required to
indemnify any Indemnified Party for any Damages that could reasonably be
expected to have been avoided if the Indemnified Party had made such efforts.


(b)The amount of any Damages for which indemnification is provided under this
Article 6 shall be (i) reduced by any net amounts recovered from an unaffiliated
third party by the Indemnified Party under insurance policies and arrangements
with respect to such Damages, and (ii) reduced by the present value of any tax
benefits realized by the Indemnified Party from the incurrence of payment of any
such Damages.


Article 7
Miscellaneous
7.1Entire Agreement. This Agreement, together with the Exhibits, constitute the
entire agreement and understanding of the Parties in respect of its subject
matters and supersedes all prior understandings, agreements, or representations
by or among the Parties, written or oral, to the extent they relate in any way
to the subject matter hereof or the transactions contemplated hereby.


7.2Successors. All of the terms, agreements, covenants, representations,
warranties, and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the Parties and their respective successors.
If the principal business, operations or a majority or substantial portion of
the assets of Seller are assigned, conveyed, allocated or otherwise transferred,
including by sale, merger, consolidation, amalgamation, conversion or similar
transactions, such receiving Person or Persons shall automatically become bound
by and subject to the provisions of this Agreement, and, on the request of
Buyer, Seller shall cause the receiving Person or Persons to expressly assume
its obligations hereunder.


7.3Notices. All notices, requests, demands, claims and other communications
hereunder will be in writing. Any request, demand, claim or other communication
hereunder shall be deemed duly given two (2) Business Days after it is sent
registered or certified mail, return receipt requested, postage prepaid, and
addressed to the intended recipient as set forth below:






--------------------------------------------------------------------------------




If to Buyer:
Miller Energy Resources, Inc.
601 W. 5th Avenue, Suite 301
Anchorage, Alaska 99501
Attn: David M. Hall, Chief Executive Officer
Tel: 907-433-3804
Fax: 865-691-8209
Email: dhall@millerenergyresources.com    


With a copy to (which shall not constitute notice):


Miller Energy Resources, Inc.
9721 Cogdill Rd., Suite 302
Knoxville, TN 37932
Attn: Kurt C. Yost, General Counsel
Tel: 865-392-4237
Fax: 865-691-8209
Email: kyost@millerenergyresources.com    


If to Seller:


Baker Process, Inc.
2929 Allen Parkway, Suite 2100
Houston, TX 77019
Attn: Christopher J. Ryan
Tel:    713-439-8771
Fax:    713-439-8778
Email:    Christopher.ryan@bakerhughes.com


With a copy to (which shall not constitute notice):


Snow Spence Green LLP
2929 Allen Parkway, Suite 2800
Houston, TX 77019
Attn: Phil F. Snow
Tel:    713-335-4802
Fax:    713-335-4902
Email:    philsnow@snowspencelaw.com


Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it is actually is received by the intended recipient. Any
Party may change the address to which notices, requests, demand, claims, and
other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.
7.4Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.


7.5Headings. The article and section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.






--------------------------------------------------------------------------------




7.6Governing Law; Consent to Jurisdiction. This Agreement and the performance of
the transactions contemplated hereby and obligations of the Parties hereunder
will be governed by and construed in accordance with the law of the United
States of America and, to the extent that such law is not applicable, the laws
of the State of Texas, without giving effect to any choice of Law principals.
EACH OF THE PARTIES HEREBY CONSENTS TO THE JURISDICTION OF THE U.S. DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF TEXAS (HOUSTON DIVISION) AND IRREVOCABLY
AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT SHALL BE LITIGATED IN SUCH COURTS. EACH OF THE PARTIES EXPRESSLY
SUBMITS AND CONSENTS TO THE JURISDICTION OF SUCH COURT AND WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS. EACH OF THE PARTIES HEREBY WAIVES PERSONAL SERVICE OF ANY
AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OR PROCESS MAY BE MADE UPON
SUCH PARTY BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED
TO SUCH PARTY AT THE ADDRESS SET FORTH IN SECTION 7.3 AND SERVICE SO MADE SHALL
BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.


7.7Amendments and Waivers. No amendment, modification, replacement, termination
or cancellation of any provision of this Agreement will be valid, unless the
same shall be in writing and signed by Buyer and Seller. No waiver by any Party
of any default, misrepresentation, or breach of warranty or covenant hereunder,
whether intentional or not, may be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising because of any prior or subsequent such
occurrence.


7.8Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof, provided that any
provision of this Agreement that is invalid or unenforceable in any situation or
in any jurisdiction will not affect the enforceability of the remaining terms
and provisions hereof or the enforceability of the offending term or provision
in any other situation or in any other jurisdiction.


7.9Expenses. Except as otherwise expressly provided in this Agreement, each
Party will bear its own costs and expenses incurred in connection with the
preparation, execution and performance of this Agreement and the transactions
contemplated hereby including all fees and expenses of agents, representatives,
financial advisors, legal counsel and accountants.


7.10Taxes. Seller shall be liable for any transfer taxes, stamp taxes and sales
and use taxes relating to the sale or purchase of the Rig Equipment hereunder
and for any related interest and penalties. The Parties shall use commercially
reasonable efforts to minimize the amounts of such taxes and other costs, to the
extent reasonably practicable. For the avoidance of doubt, as between the Buyer
and Seller, Seller shall be solely liable for and shall pay when due any taxes
arising in connection with any Seller Tax Contest underway on the date of this
Agreement. The Purchase Price shall be reduced by $14,333.00 representing the
estimated amount of accrued personal property and ad valorem taxes for the
period after December 31, 2013 through and including ____________, 2014 with
respect to all of the Rig Equipment. The balance of all personal property and ad
valorem taxes for 2014 with respect to all of the Rig Equipment shall be paid by
Buyer. Proration of such taxes will be made on the basis of taxes assessed in
2013. Seller shall have no responsibility for any additional amount of such
taxes and the Purchase Price shall not be further adjusted if the actual amount
of such taxes in 2014 varies from the amount of such taxes in 2013.


7.11Other Payments. As between the Buyer and Seller, Seller shall be solely
liable for and shall pay when due any amounts owing with respect to the Rig
Equipment in connection with any Seller Contractor Contest underway on the date
of this Agreement.


7.12Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring




--------------------------------------------------------------------------------




any Party because of the authorship of any provision of this Agreement. Any
reference to any federal, state, local, or foreign Law shall be deemed also to
refer to Law, as amended as of the date of the applicable reference, and all
rules and regulations promulgated thereunder, unless the context requires
otherwise. The word “including” means “including without limitation”. The
Parties intend that each representation, warranty, and covenant contained herein
shall have independent significance.


7.13Incorporation of Exhibits. The Exhibits identified in this Agreement are
incorporated herein by reference and made a part hereof.


[SIGNATURE PAGE TO FOLLOW]
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 
SELLER:
 
 
 
BAKER PROCESS, INC.
 
 
 
By: __________________________________________
 
Christopher J. Ryan, Authorized Agent
 
 
 
BUYER:
 
 
 
MILLER ENERGY RESOURCES, INC.
 
 
 
By: __________________________________________
 
John M. Brawley, Chief Financial Officer
 
 
 
By: __________________________________________
 
David M. Hall, Chief Operating Officer



